Per Curiam:,
Certain real and personal property, tbe title and possession of which were in the decedent at the time of his death, was claimed by the appellant, one of his children, as hers by descent from her mother who was averred to be the real owner under a resulting trust. The burden of proof was upon the claimant and the court below found that the evidence totally failed to sustain it. There is nothing in the case but a question of fact which does not justify further discussion.
Decree affirmed with costs.